DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4th, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed October 4th, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 7 that in Vakharia there is no disclosure of an electrode in addition to the articulation wires, which is distal to the distal ends of either of the articulation wires, and which is disposed on a surface of the device, the Examiner respectfully disagrees on the grounds that the distalmost wire of Vakharia acts as the electrode and in particular, claims, 1, 13 and 17 do not specify any structural characteristics of the electrode that would exclude it from including electrified wires. Therefore, the Examiner maintains that Vakharia discloses the limitations of claim 17 and maintains the rejection of claim 17 and its dependents, claims 18-20. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art that teaches the newly disclosed limitations of claims 1 and 13.   
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vakharia et al. (U.S. Pub. No. 2007/0255299), herein referred to as “Vakharia”
Regarding claim 17, Vakharia teaches a method of accessing an opening of a body lumen (Abstract: methods for forming multidirectional cuts in tissue; [0042]: the member can be inserted into a natural or created orifice to a target site), comprising: 
inserting an elongate tube (flexible elongate member 12) of a medical device having a distal end (distal end 12b) into a patient to the opening of the body lumen ([0014]: inserting a selectively bendable, elongate flexible cutting member into a lumen of a body; [0042]: the member can be inserted into a natural or created orifice to a target site; where the opening may be first cut C1 in Fig. 2A); 
articulating the distal end of the elongate tube toward the opening of the body lumen ([0014]: The method can further include selectively applying tension to one of the plurality of wires to cause the member to bend adjacent to the exposed portion of the wire thereby separating the wire from the member so that it assumes a tissue-cutting orientation; [0043]: tension is simultaneously applied to the wires 22, 24 such that the bend regions are bowed and the wires 22, 24 are in the cutting configuration; [0044] RF  energy is delivered to the tensioned wire and this causes the wire to penetrate the tissue forming a cut (the opening) … the device can further be manipulated within the tissue to form a second cut; where the positioning to form the second cut is articulating the distal end towards the first cut/opening of the body lumen since the second cut is an extension of the first cut) via an articulation wire (wire 22) extending through the elongate tube ([0028]: guide channel 30 that extends along at least a portion of the member 12 and houses wire 22), the articulation wire connected at the distal end of the elongate tube (([0037]: the wire 22 can be anchored at or just within the opening 26b; where 26b is located on the distal end) and having a portion external to an outer surface of the elongate tube that is slidable relative to the elongate tube to articulate the distal end toward the opening (exposed portion of 22, Fig. 1D; [0030]: member 12 can include openings (openings 26a, 26b are shown in Fig. 1D) that correspond to openings in the guide channel 30 to allow a portion of the wire 22 to exit and reenter the guide channel 30 and the member 12; [0011]: The first guide channel (30) can include a first wire (22) that has a proximal end slidably disposed therein and an exposed portion that extends distally beyond the first guide channel; The actuator can be adapted to selectively apply tension to the first and second wires that is effective to bend the member; [0044]: the device can further be manipulated within the tissue to form a second cut; where the positioning to form the second cut is articulating the distal end towards the first cut/opening of the body lumen since the second cut is an extension of the first cut); and 
activating an electrode ([0029]: energy can be applied to the wire 24) disposed distal to a distal end of the articulation wire on the outer surface at the distal end of the elongate tube (see Fig. 1D where electrode/wire 24 is distal to wire 22; [0031]: Each wire 22, 24 also has an unconstrained portion that extends outside of the guide channels 30, 32) to cut a tissue of the opening with the electrode ([0014]: Energy can be delivered to the wire when it is in the tissue-cutting orientation to effect cutting of a tissue; see Fig. 2A for cutting tissue of an opening with wire 24).  
Regarding claim 19, Vakharia teaches wherein the electrode is a separate element (see Figs. 1A & B where wire 24 is a separate element) in electrical communication with a conductive wire extending along the elongate tube ([0039]: The proximal end of each of the 24 can be disposed within the guide channel 30 and coupled to a tension applying mechanism, such as the actuation levers 18 located on the handle 14 as described above. A proximal portion of the wires 24 can also be in electrical communication with, for example, a source of RF energy; where the electrode and the conductive wire are the same structural feature).  
Regarding claim 20, Vakharia teaches orienting the distal end of the elongate tube such that a portion of the electrode makes contact with the tissue of the body lumen ([0014]: inserting a selectively bendable, elongate flexible cutting member into a lumen of a body; [0015]: tension can be selectively applied to a first of the plurality of wires. This causes the member to bend in a first direction to separate a first tissue-cutting wire segment from the member such that the wire segment is in a position to form a cut in tissue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8,10-14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn et al. (U.S. Pub. No. 2014/0188109, cited in IDS), herein referred as “McLawhorn” in view of Yan et al. (U.S. Pub. No. 2020/0179034), herein referred to as “Yan”. 
Regarding claim 1, McLawhorn discloses a medical device (Abstract: a bipolar sphincterotome), comprising: 
a flexible elongate tube (elongate tubular member 102; [0033]: tubular member 102 (which may be relatively flexible)) having a proximal end (proximal portion 104), a distal end (distal tip 128), an outer surface ([0029]: an outer surface of the tubular member 102), and a distal portion (distal portion 106) proximal to the distal end (see Fig. 1A where distal portion 106 is proximal to distal tip 128), the distal end configured to access an opening of a body lumen ([0005]: A sphincterotomy generally involves a two-part process: cannulation of the biliary tree and cutting the sphincter muscle by sending electric current through the cutting wire (i.e, electrosurgery). Cannulation of the biliary tree may include inserting the distal portion of the catheter into the papilla; [0006]: In a first aspect, a bipolar sphincterotome to perform a sphincterotomy at a treatment site is provided); 
a first lumen extending from the distal end of the flexible elongate tube at least partially along the flexible elongate tube toward the proximal end of the flexible elongate tube, the first lumen configured to accept a guidewire ([0041]: The tubular member 102 may include a wire guide lumen 202 that is configured to receive and have movably disposed therethrough a wire guide 203. In operation, the wire guide 203 may be delivered to the treatment site within the patient. The wire guide lumen 202 may be inserted over the wire guide 203, and the distal portion 106 of the bipolar sphincterotome 100 may be delivered to the treatment site; where it is known in the art that a wire guide lumen will extend the length of the device to enable the device to be passed over the wire guide to the treatment area); 
a second lumen extending at least partially along the flexible elongate tube from the proximal end of the flexible elongate tube (lumen 402; [0027]: A cutting wire 108 used to cut the sphincter muscle may be disposed within a lumen (not shown in FIG. 1) of the tubular member 102 from the proximal portion 104 to the distal portion 106; [0047]: the cutting wire 108 disposed within a cutting wire lumen 402); 
an articulation wire extending along the second lumen (cutting wire 108; [0038]: When the cutting wire 108 is pulled, the distal portion 106 of the tubular member 102 may bow or curl, forming an arc; where the cutting wire being able to articulate the device is seen as an articulation wire), a distal end of the articulation wire connected to the distal portion of the flexible elongate tube ([0027]: the cutting wire 108 may re-enter and/or be fixedly attached to the tubular member 102), and a portion of the articulation wire (cutting edge 114), which is proximal to the distal end of the articulation wire (see Fig. 1A where cutting edge 114 is the middle section of cutting wire 108), extending external to the outer surface of the flexible elongate tube (see Fig. 1A where cutting edge 114 is external to the outer surface of elongate tube 102); and 
an electrode (conductive material portion/ink 126) disposed on an outer surface of the distal portion of the flexible elongate tube distal to the distal end of the articulation wire ([0028]: conductive material portion 126 disposed on or cover an outer surface of the distal portion 106 of the tubular member 102; [0030]: conductive ink portion 126 may extend distally past the anchor point 112), 
but McLawhorn fails to disclose that the electrode is configured to cut tissue of a body lumen opening.
However, Yan discloses a medical device (Abstract: a low temperature sphincterotome) that the electrode (electrode 502) is configured to cut tissue of a body lumen opening ([0103]: a first voltage is applied between the emission electrode (cutting wire) 501 and the loop electrode (circular sleeve) 502, so that the conductive medium reach a first temperature and is converted into a plasma layer, thereby exciting the conductive medium with electrical energy to generate plasma and performing vaporization cutting on the target object based on the radio frequency energy of the plasma). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electrode of McLawhorn to the cutting functionality of Yan for the purpose of enabling the electrode to perform vaporization cutting on the target object (Yan: [0103]). Wherein in this modification, the placement and size/shape of the electrode are still that of McLawhorn but the cutting capability is that of Yan. Additionally, it is known in the art of electrosurgical devices that it is common for bipolar devices to be capable of the electrode pair switching polarity (e.g. enabling the return electrode be the active electrode) so this is a simple substitution with the predictable results of enabling the return electrode to instead be the energy delivery/cutting electrode.  
Regarding claim 2, McLawhorn discloses wherein the electrode extends linearly on the outer surface of the flexible elongate tube from the distal portion to an opening of the first lumen at the distal end of the flexible elongate tube ([0030]: Additionally, the conductive ink portion 126 may distally extend to a position before a distal tip 128 or sufficiently away from an opening of a wire guide lumen (not shown in FIG. 1) at the distal tip 128 so that a wire guide in the wire guide lumen is not part of or is isolated from the return path 124; wherein extending to, but not electrically connecting to, the guide wire lumen is seen as extending linearly on the outer surface of the flexible tube from the distal portion 106 to an opening of the first lumen/wire guide lumen at the distal end of the flexible elongate tube). 
Regarding claim 3, McLawhorn discloses wherein the electrode ([0032]: the conductive ink portion 126 may proximally extend to a conductive ring or cannula 130, which may electrically couple the conductive ink portion 126 to the return wire 132) extends in a loop (see Fig. 7) on the outer surface of the flexible elongate tube from the distal portion around the first lumen (where Fig. 7 shows distal portion 106 that includes the portion of cross-sectional view from Fig. 4 that shows the lumens and Fig. 7 shows the conductive cannula 130 looping around the outer surface 102 of the tube). 
Regarding claim 4, McLawhorn discloses wherein the medical device comprises a single articulation wire (see Fig. 1 where cutting edge 114 is the only wire for articulating the device).
Regarding claim 5, McLawhorn discloses wherein the electrode is a separate element disposed on the outer surface of the flexible elongate tube along the distal portion ([0028]: conductive material portion 126 disposed on or cover an outer surface of the distal portion 106 of the tubular member 102) and coupled to a conductive wire (return wire 132) that extends along and within the flexible elongate tube (, the conductive wire in electrical communication with the electrode ([0037]: may include an opening 150 in a wall of the tubular member 102 instead of the metal cannula 130 to electrically couple the return wire 132 with the conductive ink portion 126).
Regarding claim 6, McLawhorn discloses an anchor (anchor point 112) within the distal portion of the flexible elongate tube ([0027]: a second opening or anchor point 112 of the tubular member 102) and coupled to the distal end of the articulation wire (see Fig. 1A where anchor point 112 is coupled to the distal end of the cutting wire 108).
Regarding claim 8, McLawhorn discloses a handle (handle assembly 116) at the proximal end of the flexible elongate tube ([0038]: handle assembly 116 coupled to the proximal portion 104) and connected to the articulation wire ([0038]: The handle assembly 116 may be operatively coupled to the cutting wire 108), wherein the handle is actuatable to slide the articulation wire within the second lumen and articulate the distal end of the flexible elongate tube toward the opening of the body lumen ([0038]: For example, the handle assembly 116 may be configured to move the cutting edge 114 from the relaxed state to the cutting state by proximally pulling the cutting wire 108 taut. When the cutting wire 108 is pulled, the distal portion 106 of the tubular member 102 may bow or curl, forming an arc. The taut cutting edge 114 may form a secant of the arc. When the distal portion 106 is curled and the cutting edge 114 is taut, the distal portion 106 and the cutting edge 114 may be configured or in position to cut the sphincter muscle; see Fig. 1 where the handle assembly is depicted as being a sliding mechanism and where pulling the wire taut renders it capable of being slidable within the second lumen).
Regarding claim 10, McLawhorn discloses wherein the articulation wire (cutting wire 108) is slidably translatable within the second lumen to articulate the distal end of the flexible elongate tube ([0038]: For example, the handle assembly 116 may be configured to move the cutting edge 114 from the relaxed state to the cutting state by proximally pulling the cutting wire 108 taut. When the cutting wire 108 is pulled, the distal portion 106 of the tubular member 102 may bow or curl, forming an arc; where pulling the wire taut renders it capable of being slidable within the second lumen).
Regarding claim 11, McLawhorn in view of Yan discloses wherein the articulation wire is conductive and is in electrical communication with the electrode or wherein the articulation wire, along with the electrode, is configured to cut tissue of a body lumen opening (McLawhorn: [0040]: The electrical current may pass through the cutting wire 108 to the cutting edge 114, where electrosurgery may be performed on sphincter muscle; wherein the electrode is the combination of McLawhorn in view of Yan, as described in the rejection for claim 1, above).
Regarding claim 12, McLawhorn discloses wherein the electrode (conductive material portion/ink 126) has a surface area on the outer surface of the flexible elongate tube along the distal portion and has a circle, oval, square, or rectangular shape (see Figs. 1-3 where conductive portion 126 is shown as having a rectangular surface area on the outer surface of the distal end of the flexible elongate tube).
Regarding claim 13, McLawhorn discloses a medical device (Abstract: a bipolar sphincterotome), comprising: 
a flexible elongate tube (elongate tubular member 102; [0033]: tubular member 102 (which may be relatively flexible)) having a proximal end (proximal portion 104), a distal end (distal tip 128), an outer surface ([0029]: an outer surface of the tubular member 102), and a distal portion (distal portion 106) proximal to the distal end (see Fig. 1A where distal portion 106 is proximal to distal tip 128), the distal end configured to access an opening of a body lumen ([0005]: A sphincterotomy generally involves a two-part process: cannulation of the biliary tree and cutting the sphincter muscle by sending electric current through the cutting wire (i.e, electrosurgery). Cannulation of the biliary tree may include inserting the distal portion of the catheter into the papilla; [0006]: In a first aspect, a bipolar sphincterotome to perform a sphincterotomy at a treatment site is provided); 
a first lumen extending from the distal end of the flexible elongate tube at least partially along the flexible elongate tube toward the proximal end of the flexible elongate tube, the first lumen configured to accept a guidewire ([0041]: The tubular member 102 may include a wire guide lumen 202 that is configured to receive and have movably disposed therethrough a wire guide 203. In operation, the wire guide 203 may be delivered to the treatment site within the patient. The wire guide lumen 202 may be inserted over the wire guide 203, and the distal portion 106 of the bipolar sphincterotome 100 may be delivered to the treatment site; where it is known in the art that a wire guide lumen will extend the length of the device to enable the device to be passed over the wire guide to the treatment area); 
a second lumen extending at least partially along the flexible elongate tube from the proximal end of the flexible elongate tube (lumen 402; [0027]: A cutting wire 108 used to cut the sphincter muscle may be disposed within a lumen (not shown in FIG. 1) of the tubular member 102 from the proximal portion 104 to the distal portion 106; [0047]: the cutting wire 108 disposed within a cutting wire lumen 402); 
an electrode (conductive material portion/ink 126) disposed on an outer surface of the distal portion of the flexible elongate tube ([0028]: conductive material portion 126 disposed on or cover an outer surface of the distal portion 106 of the tubular member 102); and 
an articulation wire extending along the second lumen (cutting wire 108; [0038]: When the cutting wire 108 is pulled, the distal portion 106 of the tubular member 102 may bow or curl, forming an arc; where the cutting wire being able to articulate the device is seen as an articulation wire), and a portion of the articulation wire (cutting edge 114), which is proximal to the distal end of the articulation wire (see Fig. 1 where cutting edge 114 is proximal to anchor point 112 of the articulation wire), extending external to the outer surface of the flexible elongate tube (see Fig. 1A where cutting edge 114 is external to the outer surface of elongate tube 102).
But McLawhorn fails to disclose a distal end of the articulation wire in electrical communication with the electrode and an insulative layer disposed on all of the portion of the articulation wire extending external to the outer surface of the flexible elongate tube.
However, Yan discloses a medical device (Abstract: a low temperature sphincterotome) comprising a distal end of the articulation wire in electrical communication with the electrode ([0107]: In an initial state, the emission electrode 501 and the loop electrode 502 are substantially linearly attached to each other) and an insulative layer disposed on all of the portion of the articulation wire extending external to the outer surface of the flexible elongate tube ([0103]: An insulating layer (not shown in FIG. 5) coats the wire of the emission electrode (cutting wire) 501). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the articulation wire of McLawhorn to that of Yan for the purpose of the wire and electrode facilitating entry into the human body, for pulling the electrodes into a bow shape, and the insulative coating providing insulation and thermal insulation (Yan: [0103]).
Regarding claim 14, McLawhorn fails to disclose wherein the electrode is configured to cut tissue of a body lumen opening.
However, Yan discloses a medical device (Abstract: a low temperature sphincterotome) that the electrode (electrode 502) is configured to cut tissue of a body lumen opening ([0103]: a first voltage is applied between the emission electrode (cutting wire) 501 and the loop electrode (circular sleeve) 502, so that the conductive medium reach a first temperature and is converted into a plasma layer, thereby exciting the conductive medium with electrical energy to generate plasma and performing vaporization cutting on the target object based on the radio frequency energy of the plasma). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electrode of McLawhorn to the cutting functionality of Yan for the purpose of enabling the electrode to perform vaporization cutting on the target object (Yan: [0103]). Wherein in this modification, the placement and size/shape of the electrode are still that of McLawhorn but the cutting capability is that of Yan. Additionally, it is known in the art of electrosurgical devices that it is common for bipolar devices to be capable of the electrode pair switching polarity (e.g. enabling the return electrode be the active electrode) so this is a simple substitution with the predictable results of enabling the return electrode to instead be the energy delivery electrode.
Regarding claim 16, McLawhorn discloses wherein the electrode extends linearly on the outer surface of the flexible elongate tube from the distal portion to an opening of the first lumen at the distal end of the flexible elongate tube ([0030]: Additionally, the conductive ink portion 126 may distally extend to a position before a distal tip 128 or sufficiently away from an opening of a wire guide lumen (not shown in FIG. 1) at the distal tip 128 so that a wire guide in the wire guide lumen is not part of or is isolated from the return path 124; wherein extending to, but not electrically connecting to, the guide wire lumen is seen as extending linearly on the outer surface of the flexible tube from the distal portion 106 to an opening of the first lumen/wire guide lumen at the distal end of the flexible elongate tube). 

Claims 7, 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over McLawhorn in view of Yan as applied to claims 1 & 13, above, and further in view of Greigo et al. (U.S. Pat. No. 6579300), hereinafter referred to as “Greigo”. 
Regarding claim 7, McLawhorn discloses wherein the second lumen (lumen 402) extends to the distal portion (distal portion 106) of the flexible elongate tube (see Fig. 1 for what is considered the distal portion 106 and Fig. 4, which is a cross section along line 4-4 in Fig. 1), but fails to disclose wherein the anchor is disposed within the second lumen.
However, Greigo discloses a sphincterotome (100) with 3 lumens (201, 202, & 203 in Fig. 3) wherein one of which is adapted for a guidewire (201; Col. 6, lines 26-29) and one is for carrying a cutting wire (203; Col. 5, lines 38-39). Greigo further discloses wherein the second lumen (203) extends to the distal portion (105) of the tube (101), and the anchor (clamp 302; capable of anchoring a wire/holding a wire in place) is disposed within the second lumen (302 & 203 in Fig. 3). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the second lumen of McLawhorn in view of Yan to extended second lumen of Greigo for the purpose of enabling the lumen (203) to carry a cutting wire and allow the infusion of a contrast agent (Greigo: Col. 5, lines 38-40).
Regarding claim 9, McLawhorn discloses wherein the articulation wire proximal to the external portion is disposed within the second lumen ([0027]: the cutting wire 108 may extend or protrude from within the tubular member 102, through a first opening 110 of the tubular member 102; see Fig. 1A and where this first opening 102 would be within lumen 402) but fails to disclose wherein the articulation wire proximal and distal to the external portion is disposed within the second lumen. 
However, Greigo discloses a sphincterotome (100) with 3 lumens (201, 202, & 203 in Fig. 3) wherein one of which is adapted for a guidewire (201; Col. 6, lines 26-29) and one is for carrying a cutting wire (203; Col. 5, lines 38-39; see Fig. 5 where cutting wire 113 is capable of articulation). Greigo further discloses wherein the articulation wire (113) proximal and distal to the external portion (305) is disposed within the second lumen (203) (see Fig. 3 where the proximal and distal portions (unlabeled) of the articulation wire are within lumen 203). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the second lumen of McLawhorn in view of Yan with the extended second lumen of Greigo for the purpose of enabling the lumen (203) to carry a cutting wire and allow the infusion of a contrast agent (Greigo: Col. 5, lines 38-40).
Regarding claim 15, McLawhorn discloses an anchor (anchor point 112) but fails to disclose wherein the anchor is disposed in the second lumen along the distal portion, wherein the anchor and the electrode are a continuous unibody.
However, Greigo discloses a sphincterotome (100) with 3 lumens (201, 202, & 203 in Fig. 3) wherein one of which is adapted for a guidewire (201; Col. 6, lines 26-29) and one is for carrying a cutting wire (203; Col. 5, lines 38-39). Greigo’s sphincterotome (100) further comprises an anchor (clamp 302) disposed within the second lumen (203) along the distal portion (105), wherein the anchor and the electrode are a continuous unibody (Col. 6, lines 30-32: distal end 301 of cutting wire attaches to a clamp 302; Col. 6, line 32-33: 305 is the active portion of cutting wire 113; Col 6: lines 57-58: RF heating source 121 energizes cutting wire 113 and therefore is capable of delivering energy like an electrode). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the anchor and the second lumen of McLawhorn in view of Yan with the anchor and the second lumen of Greigo for the purpose of enabling the lumen (203) to carry a cutting wire and allowing the infusion of a contrast agent (Greigo: Col. 5, lines 38-40).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vakharia, as applied to claim 17, above, further in view of Ducharme (U.S. Pub. No. 2009/0005778), hereinafter referred to as “Ducharme”.
Regarding claim 18, Vakharia discloses wherein the electrode (24) may be used as an articulation wire ([0028]: In use, tension can selectively and individually be applied to the wires 22, 24 to cause the wires 22, 24 to sequentially or simultaneously move from the delivery configuration the tissue-cutting configuration to effect the cutting of tissue) but fails to disclose wherein the electrode is an extension of the articulation wire. 
However, Ducharme discloses a sphincterotome (200, Fig 2) where the electrode (208a; [0018]: cutting portion 208a to act as an electrosurgical cutting element) is an extension of the articulation wire (transecting wire 208; [0017]: actuation results in a distal portion of the shaft 202 bowing to form an arc 212, with the exposed cutting wire portion 208 forming a secant of the arc 212 so as to form a transecting cutting wire portion 208). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electrode of Vakharia to the electrode of Ducharme for the purpose of enabling the cutting portion 208a may be used in a highly targeted manner to incise only desired tissue with minimal risk to adjacent tissue (where the rest of the articulation wire comprises electroinsulative coating 220; Ducharme: [0019]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794